BROSMAN, Judge
(concurring):
Under my interpretation of its language, I am able to concur outright in the principal opinion. As I understand it, that opinion holds no more than that an accused may not be found guilty of larceny by check unless the Government establishes that he did not possess an honest belief — however unreasonable — that the check he uttered would be paid upon presentment. I am sure, too, that nothing in Judge Latimer’s opinion immunizes from criminal responsibility one who falls within the second of the three categories he sets out — -that is to say, one who utters a check without any sort of knowledge or belief as to the truth or falsity, of his representation. In my opinion the result as to such an individual should be the exact opposite of that reached in the instant case.